DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Claims 7-13, 18 and 19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of making a conjugated diene polymer an drubber composition, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/02/2020.

Applicant’s election without traverse of a conjugated diene polymer (claims 1-6, 14-17 and 20) in the reply filed on 12/02/2020 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 14-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Harwood et al (US 20060241265) or Hogan et al (US 20150284483)



Hogan teaches a synthesis of butadiene polymers by the same anionic polymerization method, where 2,2-di(2-tetrahydrofuryl)propane (DTHFP) at different ratios is added at the beginning of the polymerization (see 0100).

Hogan discloses that % Vinyl at the resulting polymer can be varies at the wide ratio by changing amount of DTHFP.
 

Essentially, the same general process is disclosed in the instant Application. In particular, 1,3-butadiene in cyclohexane and catalytic amount of  n-butyl lithium are loaded into a reactor. The reaction is performed at 50C for 80 minutes. Then 2,2-di(2-tetrahydrofuryl)propane as a randomizer is added and the reaction continues at 50C for 40 minutes. After that, the polymer is precipitated with isopropanol (see printed publication at 0100).
Instant Application teaches that amount of vinyl depends on the order of DTHFP addition and its amount (see 0056-0064).

Note that the differences between Harwood’s, Hogan’s and Applicant’s methods are the reaction time and reaction media.

Hogan also discloses 99% conversion (see 0048) and molecular weight within the range of 10K to 300K (see 0053).

In turn, instant Application teaches molecular weight within the range of 250K to 500K.

Regarding the reaction media, both references cited teach that cyclohexane can be used as a solvent (see Hogan at 0059).

Thus, since Harwood’s, Hogan’s and Applicant’s butadienes obtained at the same conditions, their structures are inherently equal. 

Alternatively, it would have been obvious to a person of ordinary skills in the art to expect the same structures and properties from Harwood’s, Hogan’s and Applicant’s butadienes, since they produced by the same synthetic method. 







4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765